Exhibit 10.1

DIRECTOR NOMINATION AGREEMENT

THIS DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and entered into
as of October 23, 2020, by and among Datto Holding Corp., a Delaware corporation
(the “Company”), Vista Foundation Fund II, L.P., Vista Foundation Fund II-A,
L.P., VFF II FAF, L.P., Vista Foundation Fund II Executive, L.P., Vista
Foundation Associates II, L.P., Merritt VI Aggregator, LLC (collectively
referred to herein as the “Vista Funds”), VEP Group, LLC (“VEP Group” and,
together with the Vista Funds and their Affiliates (as defined herein), “Vista”)
and each of the Persons listed on Schedule I hereto (collectively, the “McChord
Stockholders”). This Agreement shall become effective (the “Effective Date”)
upon the closing of the Company’s initial public offering (the “IPO”) of shares
of its common stock, par value $0.001 per share (the “Common Stock”).

WHEREAS, as of the date hereof, the Vista Funds collectively own all of the
outstanding equity interests of the Company (apart from interests held by the
McChord Stockholders and certain current and former directors, officers and
employees of the Company) and whereas VEP Group is the indirect beneficial owner
of the majority of such equity interests;

WHEREAS, Vista is contemplating causing the Company to effect the IPO;

WHEREAS, the McChord Stockholders currently have the authority to appoint one
director of the Company and Vista currently has the authority to appoint all
remaining directors of the Company;

WHEREAS, in consideration of Vista agreeing to undertake the IPO, the Company
has agreed to permit Vista and the McChord Stockholders to designate persons for
nomination for election to the board of directors of the Company (the “Board”)
following the Effective Date on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

1. Board Nomination Rights.

(a) From the Effective Date, VEP Group shall have the right, but not the
obligation, to nominate to the Board a number of designees (such persons, the
“Vista Nominees”) equal to at least: (x) (i) 100% of the Total Number of
Directors (as defined below), so long as Vista Beneficially Owns shares of
Common Stock representing at least 40% of the Original Amount of VEP Group, (ii)
40% of the Total Number of Directors, in the event that Vista Beneficially Owns
shares of Common Stock representing at least 30% but less than 40% of the
Original Amount of VEP Group, (iii) 30% of the Total Number of Directors, in the
event that Vista Beneficially Owns shares of Common Stock representing at least
20% but less than 30% of the Original Amount of VEP Group, (iv) 20% of the Total
Number of Directors, in the event that Vista Beneficially Owns shares of Common
Stock representing at least 10% but less than 20% of the Original Amount of VEP
Group and (v) 1 Director (as defined below), in the event that Vista
Beneficially Owns shares



--------------------------------------------------------------------------------

of Common Stock representing at least 5% of the Original Amount of VEP Group,
minus (y) the number of designees, if any, the McChord Stockholders are then
entitled to nominate pursuant to Section 1(b). For purposes of calculating the
number of directors that VEP Group is entitled to designate pursuant to the
immediately preceding sentence, any fractional amounts shall automatically be
rounded up to the nearest whole number (e.g., 11⁄4 Directors shall equate to 2
Directors) and any such calculations shall be made after taking into account any
increase in the Total Number of Directors.

(b) From the Effective Date, the McChord Stockholders shall have the right, but
not the obligation, to nominate to the Board one designee (the “McChord Nominee”
and, together with the Vista Nominees, the “Nominees”), until such time as the
McChord Stockholders cease to beneficially own at least 5% of the outstanding
Common Stock; provided, that any designee other than Austin McChord shall be
subject to the prior written approval of VEP Group.

(c) In the event that VEP Group has nominated less than the total number of
designees, VEP Group shall be entitled to nominate pursuant to Section 1(a),
Vista shall have the right, at any time, to nominate such additional designees
to which it is entitled, in which case, the Company and the Directors shall take
all necessary corporation action, to the fullest extent permitted by applicable
law (including with respect to fiduciary duties under Delaware law), to
(x) enable VEP Group to nominate and effect the election or appointment of such
additional individuals, whether by increasing the size of the Board, or
otherwise and (y) to designate such additional individuals nominated by VEP
Group to fill such newly created vacancies or to fill any other existing
vacancies.

(d) In addition to the nomination rights set forth in Section 1(a) above, from
the Effective Date, for so long as Vista Beneficially Owns shares of Common
Stock representing at least 5% of the Original Amount of VEP Group, VEP Group
shall have the right, but not the obligation, to designate a person (a
“Non-Voting Observer”) to attend meetings of the Board (including any meetings
of any committees thereof) in a non-voting observer capacity. Any such
Non-Voting Observer shall be permitted to attend all meetings of the Board. VEP
Group shall have the right to remove and replace its Non-Voting Observer at any
time and from time to time. The Company shall furnish to any Non-Voting Observer
(i) notices of Board meetings no later than, and using the same form of
communication as, notice of Board meetings are furnished to directors and
(ii) copies of any materials prepared for meetings of the Board that are
furnished to the directors no later than the time such materials are furnished
to the directors; provided that failure to deliver notice, or materials, to such
Non-Voting Observer in connection with such Non-Voting Observer’s right to
attend and/or review materials with respect to, any meeting of the Board shall
not, by itself, impair the validity of any action taken by such Board at such
meeting. Such Non-Voting Observer shall be required to execute or otherwise
become subject to any codes of conduct or confidentiality agreements of the
Company generally applicable to directors of the Company or as the Company
reasonably requests.

(e) The Company shall pay all reasonable out-of-pocket expenses incurred by the
Nominees and the Non-Voting Observer in connection with the performance of his
or her duties as a director or a Non-Voting Observer and in connection with his
or her attendance at any meeting of the Board.

 

2



--------------------------------------------------------------------------------

(f) “Beneficially Own” shall mean that a specified person has or shares the
right, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, to vote shares of capital stock of the Company.
“Affiliate” of any person shall mean any other person controlled by, controlling
or under common control with such person; where “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities, by
contract or otherwise).

(g) “Director” means any member of the Board.

(h) “Original Amount of VEP Group” means the aggregate number of shares of
Common Stock held, directly or indirectly, by VEP Group on the date hereof, as
such number may be adjusted from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split or other
similar changes in the Company’s capitalization.

(i) “Person” means any natural person, sole proprietorship, partnership, trust,
unincorporated association, corporation, limited liability company, entity or
governmental entity.

(j) “Total Number of Directors” means the total number of Directors comprising
the Board.

(k) No reduction in the number of shares of Common Stock that Vista Beneficially
Owns shall shorten the term of any incumbent director who is serving as a Vista
Nominee. At such time as the McChord Stockholders cease to beneficially own at
least 5% of the Common Stock then outstanding, the McChord Nominee shall
promptly furnish his or her resignation to the Board, which the Board may accept
or reject in its sole discretion. At the Effective Date, the Board shall be
comprised of 9 members and the initial Vista Nominees shall be Marc Brown,
Adrian Dillon, Maneet S. Saroya, John Stalder and Nadeem Syed and the initial
McChord Nominee shall be Austin McChord.

(l) In the event that any Nominee shall cease to serve for any reason, VEP Group
shall be entitled to designate such person’s successor in accordance with this
Agreement (regardless of Vista’s beneficial ownership in the Company at the time
of such vacancy) and the Board shall promptly fill the vacancy with such
successor nominee; it being understood that any such designee shall serve the
remainder of the term of the director whom such designee replaces.

(m) If a Vista Nominee or McChord Nominee is not appointed or elected to the
Board because of such person’s death, disability, disqualification, withdrawal
as a nominee or for other reason is unavailable or unable to serve on the Board,
VEP Group or the McChord Stockholders, as applicable, shall be entitled to
designate promptly another nominee and the director position for which the
original Nominee was nominated shall not be filled pending such designation.

 

3



--------------------------------------------------------------------------------

(n) So long as VEP Group has the right to nominate Nominees under Section 1(a)
or any such Nominee is serving on the Board, the Company shall use its
reasonable best efforts to maintain in effect at all times directors and
officers indemnity insurance coverage reasonably satisfactory to Vista, and the
Company’s Amended and Restated Certificate of Incorporation and Amended and
Restated Bylaws (each as may be further amended, supplemented or waived in
accordance with its terms) shall at all times provide for indemnification,
exculpation and advancement of expenses to the fullest extent permitted under
applicable law.

(o) If the size of the Board is expanded, VEP Group shall be entitled to
nominate a number of Nominees to fill the newly created vacancies such that the
total number of Nominees serving on the Board following such expansion will be
equal to that number of Nominees that VEP Group would be entitled to nominate in
accordance with Section 1(a) if such expansion occurred immediately prior to any
meeting of the stockholders of the Company called with respect to the election
of members of the Board, and the Board shall appoint such Nominees to the Board.

(p) At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the New York Stock Exchange (the “Exchange”)
listing standards to have a majority of the Board comprised of “independent
directors” (subject in each case to any applicable phase-in periods), Vista’s
Nominees shall include a number of persons that qualify as “independent
directors” under applicable law and the Exchange listing standards such that,
together with any other “independent directors” then serving on the Board that
are not Nominees, the Board is comprised of a majority of “independent
directors.”

(q) At any time that VEP Group or the McChord Stockholders shall have any
nomination rights under Section 1, the Company shall not take any action,
including making or recommending any amendment to the Certificate of
Incorporation or the Company’s bylaws that could reasonably be expected to
adversely affect VEP Group’s or the McChord Stockholders’ rights, respectively,
under this Agreement, in each case without the prior written consent of VEP
Group or the McChord Stockholders, respectively.

2. Company Obligations. The Company agrees to use its reasonable best efforts to
ensure that prior to the date that Vista and its Affiliates cease to
Beneficially Own shares of Common Stock representing at least 5% of the total
voting power of the then outstanding Common Stock, (i) each Nominee is included
in the Board’s slate of nominees to the stockholders (the “Board’s Slate”) for
each election of directors; and (ii) each Nominee is included in the proxy
statement prepared by management of the Company in connection with soliciting
proxies for every meeting of the stockholders of the Company called with respect
to the election of members of the Board (each, a “Director Election Proxy
Statement”), and at every adjournment or postponement thereof, and on every
action or approval by written consent of the stockholders of the Company or the
Board with respect to the election of members of the Board. VEP Group will
promptly provide reporting to the Company after Vista ceases to Beneficially Own
shares of Common Stock representing at least 5% of the total voting power of the
then outstanding Common Stock, such that Company is informed of when this
obligation terminates. The calculation of the number of Nominees that VEP Group
and the McChord Stockholders are entitled to nominate to the Board’s Slate for
any election of directors shall be based on the percentage of the total voting
power of the then outstanding Common Stock then Beneficially Owned by Vista
(“Vista Voting Control”) or the McChord Stockholders, as applicable, immediately
prior to the mailing to shareholders of the Director Election Proxy Statement
relating to such election (or, if earlier, the filing of the definitive Director
Election Proxy Statement with the U.S. Securities and Exchange Commission).
Unless

 

4



--------------------------------------------------------------------------------

VEP Group notifies the Company otherwise prior to the mailing to shareholders of
the Director Election Proxy Statement relating to an election of directors, the
Nominees for such election shall be presumed to be the same Nominees currently
serving on the Board, and no further action shall be required of VEP Group for
the Board to include such Nominees on the Board’s Slate; provided, that, in the
event VEP Group is no longer entitled to nominate the full number of Nominees
then serving on the Board, VEP Group shall provide advance written notice to the
Company, of which currently servicing Nominee(s) shall be excluded from the
Board Slate, and of any other changes to the list of Nominees. If VEP Group
fails to provide such notice prior to the mailing to shareholders of the
Director Election Proxy Statement relating to such election (or, if earlier, the
filing of the definitive Director Election Proxy Statement with the U.S.
Securities and Exchange Commission), a majority of the independent directors
then serving on the Board shall determine which of the Nominees of VEP Group
then serving on the Board will be included in the Board’s Slate. Furthermore,
the Company agrees for so long as the Company qualifies as a “controlled
company” under the rules of the Exchange the Company will elect to be a
“controlled company” for purposes of the Exchange and will disclose in its
annual meeting proxy statement that it is a “controlled company” and the basis
for that determination. The Company and Vista acknowledge and agree that, as of
the Effective Date, the Company is a “controlled company.”

3. Committees. From and after the Effective Date hereof until such time as Vista
and its Affiliates cease to Beneficially Own shares of Common Stock representing
at least 5% of the total voting power of the then outstanding Common Stock,
Vista shall have the right to designate a number of members of each committee of
the Board equal to the nearest whole number greater than the product obtained by
multiplying (a) the percentage of the total voting power of the then outstanding
Common Stock then Beneficially Owned by Vista and (b) the number of positions,
including any vacancies, on the applicable committee, provided that any such
designee shall be a director and shall be eligible to serve on the applicable
committee under applicable law or listing standards of the Exchange, including
any applicable independence requirements (subject in each case to any applicable
exceptions, including those for newly public companies and for “controlled
companies,” and any applicable phase-in periods). Any additional members shall
be determined by the Board. Nominees designated to serve on a Board committee
shall have the right to remain on such committee until the next election of
directors, regardless of the level of Vista Voting Control following such
designation. Unless VEP Group notifies the Company otherwise prior to the time
the Board takes action to change the composition of a Board committee, and to
the extent Vista has the requisite Vista Voting Control for VEP Group to
nominate a Board committee member at the time the Board takes action to change
the composition of any such Board committee, any Nominee currently designated by
VEP Group to serve on a committee shall be presumed to be re-designated for such
committee.

4. Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company, Vista and the McChord stockholders, or
in the case of a waiver, by the party against whom the waiver is to be
effective; provided that the consent of the McChord Stockholders shall not be
required for an amendment or waiver at any time after the McChord Stockholders
cease to beneficially own at least 5% of the Company’s outstanding common stock.
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further

 

5



--------------------------------------------------------------------------------

exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law. Neither VEP Group nor the McChord
Stockholders shall be obligated to nominate all (or any) of the Nominees each is
entitled to nominate pursuant to this Agreement for any election of directors
but the failure to do so shall not constitute a waiver of such party’s rights
hereunder with respect to future elections; provided, however, that in the event
VEP Group or the McChord Stockholders fail to nominate all (or any) of the
Nominees such parties are entitled to nominate pursuant to this Agreement prior
to the mailing to shareholders of the Director Election Proxy Statement relating
to such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission), the
Compensation and Nominating Committee of the Board shall be entitled to nominate
individuals in lieu of such Nominees for inclusion in the Board’s Slate and the
applicable Director Election Proxy Statement with respect to the election for
which such failure occurred and VEP Group or the McChord Stockholders, as
applicable, shall be deemed to have waived such parties’ rights hereunder with
respect to such election. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

5. Benefit of Parties. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective permitted successors and
assigns. Notwithstanding the foregoing, neither the Company nor the McChord
Stockholders may assign any of their rights or obligations hereunder without the
prior written consent of Vista. Except as otherwise expressly provided in
Section 6, nothing herein contained shall confer or is intended to confer on any
third party or entity that is not a party to this Agreement any rights under
this Agreement.

6. Assignment. Upon written notice to the Company, VEP Group may assign to any
of the Vista Funds or any Affiliate of VEP Group (other than a portfolio
company) all of its rights hereunder and, following such assignment, such
assignee shall be deemed to be “VEP Group” for all purposes hereunder.

7. Indemnification.

(a) The Company shall defend, indemnify and hold harmless Vista and the McChord
Stockholders, their respective Affiliates, partners, employees, agents,
directors, managers, officers and controlling Persons (collectively, the
“Indemnified Parties”) from and against any and all actions, causes of action,
suits, claims, liabilities, losses, damages, costs, expenses, or obligations of
any kind or nature (whether accrued or fixed, absolute or contingent) in
connection therewith (including reasonable attorneys’ fees and expenses)
incurred by the Indemnified Parties before or after the date of this Agreement
(each, an “Action”) arising directly or indirectly out of, or in any way
relating to, (i) any Vista Entity’s, McChord Stockholders’ or their respective
Affiliates’ Beneficial Ownership of Common Stock or other equity securities of
the Company or control or ability to influence the Company or any of its
subsidiaries (other than any such Actions (x) to the extent such Actions arise
out of any breach of this Agreement by an Indemnified Party or its Affiliates or
the breach of any fiduciary or other duty or obligation of such Indemnified
Party to its direct or indirect equity holders, creditors or Affiliates or
(y) to the extent such Actions are directly caused by such Person’s willful
misconduct), (ii) the business, operations, properties, assets or other rights
or liabilities of the Company or any of its subsidiaries or (iii) any services

 

6



--------------------------------------------------------------------------------

provided prior, on or after the date of this Agreement by any Vista Entity,
McChord Stockholder or their respective Affiliates to the Company or any of its
subsidiaries. The Company shall defend at its own cost and expense in respect of
any Action which may be brought against the Company and/or its Affiliates and
the Indemnified Parties. The Company shall defend at its own cost and expense
any and all Actions which may be brought in which the Indemnified Parties may be
impleaded with others upon any Action by the Indemnified Parties, except that if
such damage shall be proven to be the direct result of gross negligence, bad
faith or willful misconduct by any of the Indemnified Parties, then such
Indemnified Party shall reimburse the Company for the costs of defense and other
costs incurred by the Company in proportion to such Indemnified Party’s
culpability as proven. In the event of the assertion against any Indemnified
Party of any Action or the commencement of any Action, the Company shall be
entitled to participate in such Action and in the investigation of such Action
and, after written notice from the Company to such Indemnified Party, to assume
the investigation or defense of such Action with counsel of the Company’s choice
at the Company’s expense; provided, however, that such counsel shall be
reasonably satisfactory to the Indemnified Party. Notwithstanding anything to
the contrary contained herein, the Company may retain one firm of counsel to
represent all Indemnified Parties in such Action; provided, however, that the
Indemnified Party shall have the right to employ a single firm of separate
counsel (and any necessary local counsel) and to participate in the defense or
investigation of such Action and the Company shall bear the expense of such
separate counsel (and local counsel, if applicable), if (x) in the opinion of
counsel to the Indemnified Party use of counsel of the Company’s choice could
reasonably be expected to give rise to a conflict of interest, (y) the Company
shall not have employed counsel satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
assertion of any such Action or (z) the Company shall authorize the Indemnified
Party to employ separate counsel at the Company’s expense. The Company further
agrees that with respect to any Indemnified Party who is employed, retained or
otherwise associated with, or appointed or nominated by, Vista, the McChord
Stockholders or any of their respective Affiliates and who acts or serves as a
director, officer, manager, fiduciary, employee, consultant, advisor or agent
of, for or to the Company or any of its subsidiaries, that the Company or such
subsidiaries, as applicable, shall be primarily liable for all indemnification,
reimbursements, advancements or similar payments (the “Indemnity Obligations”)
afforded to such Indemnified Party acting in such capacity or capacities on
behalf or at the request of the Company, whether the Indemnity Obligations are
created by law, organizational or constituent documents, contract (including
this Agreement) or otherwise. The Company hereby agrees that in no event shall
the Company or any of its subsidiaries have any right or claim against any Vista
Entity or McChord Stockholder for contribution or have rights of subrogation
against any Vista Entity or McChord Stockholder through an Indemnified Party for
any payment made by the Company or any of its subsidiaries with respect to any
Indemnity Obligation. In addition, the Company hereby agrees that in the event
that any Vista Entity or McChord Stockholder pay or advance an Indemnified Party
any expenses with respect to an Indemnity Obligation, the Company will, or will
cause its subsidiaries to, as applicable, promptly reimburse any such Vista
Entity or McChord Stockholder, respectively, for such payment or advance upon
request; subject to the receipt by the Company of a written undertaking executed
by the Indemnified Party and the Vista Entity or McChord Stockholder, as
applicable, that makes such payment or advance to repay any such amounts if it
shall ultimately be determined by a court of competent jurisdiction that such
Indemnified Party was not entitled to be indemnified by the Company. The
foregoing right to indemnity shall be in addition to any rights that any
Indemnified Party may have at common law

 

7



--------------------------------------------------------------------------------

or otherwise and shall remain in full force and effect following the completion
or any termination of the engagement. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
it harmless as and to the extent contemplated by this Section 7, then the
Company shall contribute to the amount paid or payable by the Indemnified Party
as a result of such Action in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Indemnified
Party, as the case may be, on the other hand, as well as any other relevant
equitable considerations.

(b) The Company hereby acknowledges that the certain of the Indemnified Parties
have certain rights to indemnification, advancement of expenses and/or insurance
provided by investment funds managed by Vista and certain of its Affiliates
(collectively, the “Fund Indemnitors”). The Company hereby agrees with respect
to any indemnification, hold harmless obligation, expense advancement or
reimbursement provision or any other similar obligation whether pursuant to or
with respect to this Agreement, the organizational documents of the Company or
any of its subsidiaries or any other agreement, as applicable, (i) that the
Company and its subsidiaries are the indemnitor of first resort (i.e., their
obligations to the Indemnified Parties are primary and any obligation of the
Fund Indemnitors to advance expenses or to provide indemnification for claims,
expenses or obligations arising out of the same or similar facts and
circumstances suffered by any Indemnified Party are secondary), (ii) that the
Company shall be required to advance the full amount of expenses incurred by any
Indemnified Party and shall be liable for the full amount of all expenses,
liabilities, obligations, judgments, penalties, fines, and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement, the organizational documents of the Company or any of its
subsidiaries or any other agreement, as applicable, without regard to any rights
any Indemnified Party may have against the Fund Indemnitors, and (iii) that the
Company, on behalf of itself and each of its subsidiaries, irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all Actions against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of any Indemnified Party with respect
to any Action for which any Indemnified Party has sought indemnification from
the Company shall affect the foregoing and the Fund Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of any Indemnified Party against the
Company. The Company agrees that the Fund Indemnitors are express third-party
beneficiaries of the terms of this Section 7(b).

8. Headings. Headings are for ease of reference only and shall not form a part
of this Agreement.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

10. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the

 

8



--------------------------------------------------------------------------------

appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 17, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

12. Entire Agreement. This Agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

13. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

14. Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.

15. Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

16. Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

 

9



--------------------------------------------------------------------------------

17. Notices. All notices, requests and other communications to any party or to
the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

Datto Holding Corp.

101 Merritt 7

Norwalk, CT 06851

Attention: General Counsel

If to any member of Vista or any Vista Nominee:

c/o Vista Equity Partners

4 Embarcadero Center

20th Floor

San Francisco, California 94111

Attention: David Breach

Christina Lema

Facsimile: (415) 765-6666

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Robert M. Hayward, P.C.

Robert E. Goedert, P.C.

Facsimile: (312) 862-2200

If to any McChord Stockholder or to the McChord Nominee:

The address set forth on Schedule I hereto.

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 17 during regular
business hours.

18. Enforcement. Each of the parties hereto covenant and agree that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

*    *    *    *    *

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

DATTO HOLDING CORP. By:  

/s/ Tim Weller

Name:   Tim Weller Title:   Chief Executive Officer VISTA FOUNDATION FUND II,
L.P. By:   Vista Foundation Fund II GP, LLC Its:   General Partner By:   VEP
Group, LLC Its:   Senior Managing Member By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Managing Member VISTA FOUNDATION FUND II-A,
L.P. By:   VFF II GP (Cayman), L.P. Its:   General Partner By:   VFF II GP
(Cayman), Ltd. Its:   General Partner By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Sole director and member

[Signature Page - Director Nomination Agreement]



--------------------------------------------------------------------------------

VFF II FAF, L.P. By:   Vista Foundation Fund II GP, LLC Its:   General Partner
By:   VEP Group, LLC Its:   Senior Managing Member By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Managing Member VISTA FOUNDATION FUND II
EXECUTIVE, L.P. By:   Vista Foundation Fund II GP, LLC Its:   General Partner
By:   VEP Group, LLC Its:   Senior Managing Member By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Managing Member VISTA FOUNDATION ASSOCIATES II,
L.P. By:   VEP Group, LLC Its:   Senior Managing Member By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Managing Member

[Signature Page - Director Nomination Agreement]



--------------------------------------------------------------------------------

MERRITT VI AGGREGATOR, LLC By:   Vista Equity Partners Funds VI, L.P. Its:  
Managing Member By:   Vista Equity Partners Funds VI GP, L.P. Its:   General
Partner By:   VEPF VIGP, Ltd. Its:   General Partner By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Sole director and member VEP GROUP, LLC By:  

/s/ Robert F. Smith

Name:   Robert F. Smith Title:   Managing Member

[Signature Page - Director Nomination Agreement]



--------------------------------------------------------------------------------

McChord Stockholders: By:  

/s/ Austin McChord

Name: Austin McChord

AUSTIN MCCHORD NON-EXEMPT

IRREVOCABLE FAMILY TRUST

By:  

/s/ Virginia Hurst

Name: Virginia Hurst, on behalf of J.P. Morgan Trust Company of Delaware Its:
Trustee, Vice President

AUSTIN MCCHORD GST-EXEMPT

IRREVOCABLE FAMILY TRUST

By:  

/s/ Virginia Hurst

Name: Virginia Hurst, on behalf of J.P. Morgan Trust Company of Delaware Its:
Trustee, Vice President Notice Address of McChord Stockholders:

[Signature Page - Director Nomination Agreement]



--------------------------------------------------------------------------------

Schedule I

McChord Stockholders

Austin McChord

Austin McChord Non-Exempt Irrevocable Family Trust

Austin McChord GST-Exempt Irrevocable Family Trust